t c memo united_states tax_court daniel richard kurka petitioner v commissioner of internal revenue respondent docket no 9365-12l filed date daniel richard kurka pro_se melanie senick for respondent memorandum findings_of_fact and opinion goeke judge this case is before the court for review of a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination after concessions the issues remaining for decision petitioner disagreed with respondent’s determination of his tax continued are whether petitioner is liable for a frivolous submission penalty under sec_6702 and whether the internal_revenue_service irs appeals_office properly sustained respondent’s collection action we hold that petitioner is liable for the penalty and that the appeals_office properly sustained the collection action findings_of_fact petitioner resided in alaska when he filed his petition petitioner has not filed a federal_income_tax return since on date respondent issued a notice_of_deficiency for federal_income_tax he determined petitioner owed for taxable_year petitioner did not timely petition this court to review the notice_of_deficiency and respondent began the process of collecting the tax in petitioner filed form request for a collection_due_process or equivalent_hearing in response to a proposed levy for federal_income_tax owed for on date petitioner participated in a telephone continued liability he offered into evidence a corrected return respondent has accepted the reduced tax_liability petitioner reported on the corrected return unless otherwise indicated all section references are to the internal_revenue_code in effect at the relevant times and all rule references are to the tax_court rules_of_practice and procedure conference with a settlement officer so petitioner argued he did not owe tax because the irs was never ratified by congress after the conference the appeals team manager informed petitioner that his argument constituted a frivolous position but petitioner maintained that the irs had no authority to tax him on date respondent mailed petitioner a letter denying his request for hearing because of his frivolous position respondent also imposed a dollar_figure frivolous submission penalty under sec_6702 for submitting a collection_due_process cdp hearing request based on a frivolous position in date respondent mailed to petitioner letter final notice_of_intent_to_levy and notice of your right to a hearing informing petitioner that respondent intended to levy on his property to collect the dollar_figure frivolous submission penalty respondent also mailed to petitioner letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 informing petitioner that respondent had filed a federal_tax_lien on petitioner’s property for dollar_figure--dollar_figure for unpaid income_tax and dollar_figure for the sec_6702 penalty petitioner timely requested a cdp hearing concerning both the lien and the proposed levy an so mailed petitioner a letter notifying him that she had scheduled a telephone cdp hearing for date the letter requested that petitioner submit wage information and signed federal_income_tax returns for taxable_year sec_2001 through so that the appeals_office could consider alternative collection methods petitioner did not send any of the requested information during the telephone hearing petitioner asked to record the hearing after the so denied his request petitioner asked if the hearing could be held by correspondence instead on date the so sent petitioner a cdp hearing by correspondence letter concerning the lien for the unpaid tax and penalty and the proposed levy for the penalty the so advised petitioner that if he did not respond to the letter by date the so would make a determination based on the information already in the file petitioner never responded to the correspondence hearing letter on date respondent mailed petitioner a notice_of_determination sustaining the federal_tax_lien and permitting the collection action to proceed for petitioner’s income_tax_liability and the frivolous submission penalty the appeals_office made the determination using information in the file and computer transcripts of petitioner’s account history because petitioner never responded to the correspondence hearing letter did not provide the requested information and was not in filing compliance the notice_of_determination stated that petitioner challenged the existence or amount of the liability but he did not participate in the hearing so his issue could not be discussed petitioner timely petitioned this court for review of respondent’s determination opinion we have jurisdiction to review determinations of an appeals_office to sustain a levy or the filing of a notice_of_federal_tax_lien sec_6320 lien cases sec_6330 levy cases sec_6330 permits challenges to the existence or amount of the underlying liability in collection proceedings only when the taxpayer did not receive a notice_of_deficiency or otherwise have an opportunity to challenge the liability when the validity of the underlying liability was properly at issue in the cdp hearing we review de novo the appeals office’s determination as to that liability 114_tc_176 where a taxpayer’s underlying tax_liability is not in dispute the court reviews the commissioner’s determination for abuse_of_discretion id pincite petitioner did not receive a notice_of_deficiency for the frivolous submission penalty and had no prior opportunity to challenge it accordingly we review de novo respondent’s determination that petitioner was liable for the penalty sec_6702 imposes a dollar_figure civil penalty for specified frivolous submissions a specified_frivolous_submission is a specified_submission where any portion is based upon a position the secretary has identified as frivolous or which reflects a desire to delay or impede the administration of federal tax laws sec_6702 specified submissions include requests for a hearing under sec_6320 notice and opportunity for hearing upon filing of notice of lien and under sec_6330 notice and opportunity for hearing before levy sec_6702 one frivolous argument the secretary identifies is the irs is not an agency of the united_states government but rather a private-sector corporation or an agency of a state or territory without authority to administer the internal revenue laws notice_2010_33 2010_17_irb_609 positions in the specified_submission that are the same as or similar to listed arguments are frivolous notice_2008_14 2008_1_cb_310 in petitioner requested a cdp hearing under sec_6330 in response to a proposed levy for federal_income_tax owed for during petitioner’s telephone conference in he argued that he did not owe tax because the irs was never ratified by congress and thus the irs had no authority to tax him this position triggers the penalty because it approximates the listed frivolous argument that the irs does not have the authority to administer the internal revenue laws for more than a decade petitioner ignored his responsibility to file federal_income_tax returns when the irs caught him he still had an opportunity to avoid penalties simply by cooperating instead he refused to produce records and persisted in making frivolous arguments about the irs’ authority to collect taxes by the letter of the statute he made a frivolous submission and we see no reason he should escape the resulting penalty accordingly we sustain respondent’s determination that petitioner is liable for the sec_6702 civil penalty of dollar_figure petitioner has made no argument nor presented any evidence indicating respondent’s collection procedures were improper respondent has complied with the lien and levy procedures outlined in sec_6320 and sec_6330 and we accordingly sustain respondent’s decision to allow the collection action to proceed in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
